The Chief Justice;
This Court has no jurisdiction over the subject of this motion. The statute (§3597, Comp. L.) requires the party claiming an appeal in chancery to execute a bond conditioned to perform the decree of this Cdurt, &c. The penalty of *329this bond is to be fixed, and the sureties approved, by a judge or circuit court commissioner. The power vested in these officers is exclusive; and to entertain this motion, or any other of a kindred nature, would be, in reality, the exercise of an appellate jurisdiction not vested in the Court. If the bond were solely to secure the payment of costs, the rule might be different, for courts may have power over this subject independent of statutory provisions.
However desirable it may be that the power should be vested in this Court to review the judgment of the officer fixing the penalty of the bond and approving the sureties, we can not exercise such a power without legislation authorizing it.

Motion denied.